59934: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 59934


Short Caption:COPPER SANDS HOMEOWNERS ASSOC., INC. VS. FLAMINGO 94 LIMITED LIABILITY CO. C/W 60483/61039/61286Classification:Civil Appeal - General - Other


Consolidated:59934*, 60483, 61039, 61286Related Case(s):60483, 61039, 61286


Lower Court Case(s):Clark Co. - Eighth Judicial District - A573517Case Status:Rehearing Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:01/05/2012 / Gang, LeonardSP Status:Completed


Oral Argument:02/13/2014 at 11:30 AMOral Argument Location:Regional Justice Center


Submission Date:02/13/2014How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantCopper Sands Homeowners Association, Inc.William R. Killip, Jr.
							(Law Offices of Terry L. Wike)
						Terry L. Wike
							(Law Offices of Terry L. Wike)
						


RespondentFlamingo 94 Limited Liability CompanyJames W. Pengilly
							(Pengilly Robbins)
						Robert T. Robbins
							(Pengilly Robbins)
						Craig D. Slater
							(Luh & Associates)
						


RespondentInterstate Plumbing & Air Conditioning, Inc.Michael T. Egan
							(The Marks Law Group, LLP)
						Eileen M. Marks
							(The Marks Law Group, LLP)
						


RespondentPlaster Development Company, Inc.James W. Pengilly
							(Pengilly Robbins)
						Robert T. Robbins
							(Pengilly Robbins)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/01/2014OpenAnswer/Rehearing/En Banc ReconsiderationRespondent



14-32743: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


12/29/2011Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court.


12/29/2011Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)11-39975




12/29/2011Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.11-39977




01/03/2012Filing FeeFiling Fee Paid. $250.00 from T.L. Wike Prof Corp.  Check no. 1792.


01/05/2012Settlement NoticeIssued Notice: Assignment to Settlement Program - Settlement Judge: Leonard Gang.12-00425




01/18/2012Docketing StatementFiled Docketing Statement Civil Appeals.12-01833




02/08/2012Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for April 10, 2012.12-04295




04/02/2012Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  Nos. 59934/60483.12-10340




05/01/2012Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 15 days transcript request; 90 days opening brief.  Fn3 [Upon completion of briefing, this appeal may be consolidated for purposes of disposition with the related appeal in Docket No. 60483.]12-13735




05/10/2012MotionFiled Emergency Motion for Stay of Enforcement of Judgment(s) and/or Execution.12-14950




05/11/2012MotionFiled Supplement to Appellant's Emergency Motion for Stay of Enforcement of Judgment(s) and/or Execution.12-15118




05/11/2012Notice/IncomingFiled Certificate of Service of Emergency Motion for Stay of Enforcement of Judgment(s) and/or Execution.12-15121




05/15/2012MotionFiled Respondents, Flamingo 94 Limited Liability Company and Plaster Development Company, Inc.'s Opposition to Emergency Motion for Stay of Enforcement of Judgments and/or Execution.12-15494




05/16/2012Order/ProceduralFiled Order Denying Emergency Stay Motion. The motion is denied.12-15594




05/16/2012Transcript RequestFiled Certificate that No Additional Transcripts are Being Requested.12-15610




05/17/2012MotionFiled Motion to Consolidate Nevada Supreme Court Cases No. 59934 and No. 60483.12-15756




06/21/2012MotionFiled Motion to Suspend Briefing Schedule in Nevada Supreme Court Case No. 59934 Until the Nevada Supreme Court Rules on Plaintiff's Motion to Show Cause in Case No. 60483.12-19461




07/23/2012MotionFiled Emergency Motion for an Extension of Time to File Appellate Briefs.12-23156




08/14/2012Order/ProceduralFiled Order Consolidating Appeals, Dismissing Appeals in Part, Reinstating Briefing, and Denying Motion for Stay. As these four appeals arise out of the same district court case and involve the same parties, they are hereby consolidated for appellate purposes. To the extent appellant is appealing from abstracts of judgment, however, we note that such abstracts are not substantively appealable, and the appeals are dismissed as to the abstracts only. Appellant shall have 90 days from the date of this order to file and serve the opening brief and appendix in the consolidated appeals. We deny appellant's motion for a stay in this court. Fn1[In light of this order, appellant's motion to consolidate filed in Docket Nos. 59934 and 60483 is denied as moot.] Fn2[In light of this order, we deny as moot appellant's June 21, 2012, motion to suspend briefing in Docket No. 59934 and July 23, 2012, motions for an extension of time to file appellate briefs filed in Docket Nos. 59934 and 60483.] Fn3[In light of this order, we vacate our May 16, 2012, temporary stay.] Nos. 59934/60483/61039/6128612-25533




11/05/2012MotionFiled Motion for Leave to File Oversize Opening Brief.  Nos. 59934/60483/61039/61286.12-34927




11/05/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix (Volume 1). Nos. 59934, 60483, 61039, 61286.12-34956




11/05/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix (Volume 2). Nos. 59934, 60483, 61039, 61286.12-34957




11/05/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix (Volume 3).  Nos. 59934, 60483, 61039, 61286.12-34958




11/05/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix  (Volume 4). Nos. 59934, 60483, 61039, 61286.12-34959




11/05/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix (Volume 5). Nos. 59934, 60483, 61039, 61286.12-34960




11/05/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix (Volume 6). Nos. 59934, 60483, 61039, 61286.12-34961




11/05/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix (Volume 7).  Nos. 59934, 60483, 61039, 61286.12-34967




11/05/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix (Volume 8).  Nos. 59934, 60483, 61039, 61286.12-34968




11/05/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix (Volume 9).  Nos. 59934, 60483, 61039, 61286.12-34969




11/05/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix (Volume 10).  Nos. 59934, 60483, 61039, 61286.12-34970




11/05/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix (Volume 11).  Nos. 59934, 60483, 61039, 61286.12-34971




11/05/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix (Volume 12).  Nos. 59934, 60483, 61039, 61286.12-34972




11/05/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix (Volume 13).  Nos. 59934, 60483, 61039, 61286.12-34973




11/05/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix (Volume 14).  Nos. 59934, 60483, 61039, 61286.12-34974




11/05/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix (Volume 15).  Nos. 59934, 60483, 61039, 61286.12-34975




11/05/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix (Volume 16).  Nos. 59934, 60483, 61039, 61286.12-34976




11/05/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix (Volume 17).  Nos. 59934, 60483, 61039, 61286.12-34977




11/05/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix (Volume 18).  Nos. 59934, 60483, 61039, 61286.12-34978




11/05/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix (Volume 19).  Nos. 59934, 60483, 61039, 61286.12-34979




11/05/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix (Volume 20).  Nos. 59934, 60483, 61039, 61286.12-34980




11/05/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix (Volume 21).  Nos. 59934, 60483, 61039, 61286.12-34981




11/05/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix (Volume 22).  Nos. 59934, 60483, 61039, 61286.12-34982




11/06/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix (Volume 23).  Nos. 59934, 60483, 61039, 61286.12-34983




11/06/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix (Volume 24).  Nos. 59934, 60483, 61039, 61286.12-34984




11/06/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix (Volume 25).  Nos. 59934, 60483, 61039, 61286.12-34985




11/06/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix (Volume 26).  Nos. 59934, 60483, 61039, 61286.12-34986




11/06/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix (Volume 27).  Nos. 59934, 60483, 61039, 61286.12-34987




11/06/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix (Volume 28).  Nos. 59934, 60483, 61039, 61286.12-34988




11/06/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix (Volume 29).  Nos. 59934, 60483, 61039, 61286.12-34990




11/06/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix (Volume 30).  Nos. 59934, 60483, 61039, 61286.12-34991




11/06/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix (Vol. 31).  Nos. 59934, 60483, 61039, 61286.12-34992




11/06/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix (Vol. 31).  Nos. 59934, 60483, 61039, 61286.12-34993




11/06/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix (Volume 32).  Nos. 59934, 60483, 61039, 61286.12-34994




11/06/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix (Volume 33).  Nos. 59934, 60483, 61039, 61286.12-34995




11/06/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix (Volume 34).  Nos. 59934, 60483, 61039, 61286.12-34996




11/06/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix (Volume 35).  Nos. 59934, 60483, 61039, 61286.12-34997




11/06/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix (Volume 36). Nos. 59934, 60483, 61039, 61286.12-34998




11/06/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix (Volume 37).12-34999




11/06/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix (Volume 38).  Nos. 59934, 60483, 61039, 61286.12-35000




11/06/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix (Volume 39).  Nos. 59934, 60483, 61039, 61286.12-35001




11/06/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix (Volume 40).  Nos. 59934, 60483, 61039, 61286.12-35002




11/06/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix (Volume 41).  Nos. 59934, 60483, 61039, 61286.12-35003




11/06/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix Volume 42).  Nos. 59934, 60483, 61039, 61286.12-35004




11/06/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix Vol. 43.  Nos. 59934, 60483, 61039, 61286.12-35005




11/06/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix Vol. 44.  Nos. 59934, 60483, 61039, 61286.12-35006




11/06/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix Vol. 45.  Nos. 59934, 60483, 61039, 61286.12-35007




11/06/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix Vol. 46.  Nos. 59934, 60483, 61039, 61286.12-35022




11/06/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix Vol. 47.  Nos. 59934, 60483, 61039, 61286.12-35024




11/06/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix Vol. 48.  Nos. 59934, 60483, 61039, 61286.12-35025




11/06/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix Vol. 49.  Nos. 59934, 60483, 61039, 61286.12-35027




11/06/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix Vol. 50.  Nos. 59934, 60483, 61039, 61286.12-35028




11/06/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix Vol. 51.  Nos. 59934, 60483, 61039, 61286.12-35029




11/06/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix Vol. 52.  Nos. 59934, 60483, 61039, 61286.12-35030




11/06/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix Vol. 53.  Nos. 59934, 60483, 61039, 61286.12-35031




11/06/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix Vol. 54.  Nos. 59934, 60483, 61039, 61286.12-35032




11/06/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix Vol. 55.  Nos. 59934, 60483, 61039, 61286.12-35033




11/06/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix Vol. 56.  Nos. 59934, 60483, 61039, 61286.12-35036




11/06/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix Vol. 57.  Nos. 59934, 60483, 61039, 61286.12-35038




11/06/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix Vol. 58.  Nos. 59934, 60483, 61039, 61286.12-35039




11/06/2012AppendixFiled Plaintiff's and Third-Party Defendants Nichols Construction, Inc.; Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn and Landscape Designers, Inc.'s Joint Appendix Vol. 59.  Nos. 59934, 60483, 61039, 61286.12-35041




11/06/2012BriefReceived Appellant's Opening Brief. Nos. 59934, 60483, 61039, 61286. (REJECTED PER ORDER FILED 12/28/12)


11/06/2012MotionFiled Opposition to Appellant's Motion for Leave to File Oversize Opening Brief and Request for Reciprocal Relief. Nos. 59934/60483/61039/61286.12-35115




11/13/2012MotionFiled Appellant's Reply to Appellee's Opposition to Motion for Leave to File Oversize Opening Brief. Nos. 59934/60483/61039/6128612-35886




12/28/2012Order/ProceduralFiled Order Granting in Part Motion for Leave to File Brief with Excess Pages. Appellant: Opening brief with no more than 75 pages due: 30 days. Respondents shall have 30 days from service of the opening brief to file and serve the answering briefs not to exceed 75 pages. Appellant shall have 30 days from service of the last answering brief to file and serve a reply brief not to exceed 30 pages. Fn1[The clerk of this court shall return unfiled appellant's proposed opening brief, which was provisionally received in this court on November 6, 2012.] Nos. 59934/60483/61039/6128612-41144




01/25/2013BriefFiled Appellant's Opening Brief. Nos. 59934/60483/61039/6128613-02769




02/06/2013MotionFiled Respondents, Flamingo 94 Limited Liability Company and Plaster Development Company, Inc.'s Motion for Extension of Time to File Their Answering Brief. Nos. 59934/60483/61039/61286.13-03866




02/06/2013Notice/OutgoingIssued Notice Motion/Stipulation Approved. The motion to extend time to file answering briefs for Respondents Flamingo 94 Limited Liability Company and Plaster Development Company, Inc. is approved. Due date: March 26, 2013. Nos. 59934/60483/61039/61286.13-03868




02/06/2013MotionFiled Respondents' Joinder to Respondents, Flamingo 94 Limited Liability Company and Plaster Development Company, Inc.'s Motion for Extension of Time to File Their Answering Brief.13-03896




02/06/2013Notice/OutgoingIssued Notice Motion/Stipulation Approved. The motion to extend time to file the answering briefs for Respondents Bill Young's Masonry, Bradley Window Corporation, Brandon LLC dba First Premier Drywall and Paint, and Willis Roof Consulting, Inc. is approved. Due date: March 26, 2013. Nos. 59934/60483/61039/61286.13-03900




02/06/2013Notice/OutgoingIssued Notice Motion/Stipulation Approved. The motion to extend time to file answering briefs for Respondents Flamingo 94 Limited Liability Company and Plaster Development Company, Inc. is approved. Due date: March 26, 2013. (CORRECTED NOTICE - ADDED RESPONDENTS TO CC LIST).13-03917




02/07/2013Notice/IncomingFiled Respondents, A.E.C.; Expert Air Conditioning & Heating, Inc.; Central Valley Insulation, Inc.; and KFX Building Company, Inc.'s Joinder to Respondents Flamingo 94 Limited liability Company and Plaste.13-04005




02/08/2013Notice/IncomingFiled Joinder Respondents Interstate Plumbing &  Air Conditioning, LLC and Reyburn Lawn & Landscape Desginers, Inc.'s Joinder to Respondents Flamingo 94 Limited and Plaster Development's Motion for Extension.13-04190




02/08/2013Notice/OutgoingIssued Notice Motion Approved.  The joinder to motion to extend time to file the answering briefs for Respondents A.E.C.; Expert Air Conditioning & Heating, Inc.; Central Valley Insulation, Inc.; and KFX Building Company, Inc. filed this day is approved.  Due date: March 26, 201313-04197




02/08/2013Notice/OutgoingIssued Notice Motion Approved.  The joinder to motion to extend time to file the answering briefs for Respondents Interstate Plumbing & Air Conditioning, LLC and Reyburn Lawn & Landscape Designers, Inc. filed this day is approved.  Due date: March 26, 201313-04200




02/11/2013Notice/IncomingFiled Joinder. Respondent American Asphalt & Grading Company's Joinder to Respondents Flamingo 94 Limited Liability Company and Plaster Development Company's Motion for Extension of Time to File Answering Brief. American Asphalt & Grading Company's Joinder is Approved. Due March 26, 201313-04282




02/11/2013Notice/OutgoingIssued Notice Joinder to Respondents Flamingo 94 Limited Liability Company and Plaster Development Company's Motion for Extension of Time to Answering Brief is Approved.  American Asphalt & Grading Company's Answering Brief is Due March 26, 2013.13-04285




02/12/2013Notice/IncomingFiled Respondents Nichols Construction Inc.'s Joinder to Respondents Flamingo 94 Limited Liability Company and Plaster Development Company Inc.'s Motion for Extension of Time to File it's Answering Brief.13-04411




02/12/2013Notice/OutgoingIssued Notice Joinder to Respondents Flamingo 94 Limited Liability Company and Plaster Development Company's Motion for Extension of Time to file Answering Brief is Approved.  Nichols Construction Inc.'s Answering Brief is Due March 26, 2013.13-04415




02/20/2013Notice/IncomingFiled Third-Party Defendant Kukurin Concrete, Inc.'s Joinder to Respondents, Flanmingo 94 Limited Liability Company and Plaster Development Company, Inc.'s Motion for Extension of Time to File their Ansering Brief.13-05395




02/20/2013Notice/OutgoingIssued Notice Third-Party Defendant Kukurin Concrete, Inc.'s Joinder to Respondents, Flanmingo 94 Limited Liability Company and Plaster Development Company, Inc.'s Motion for Extension of Time to File their Answering Brief. Due March 26, 2013.13-05397




03/25/2013BriefFiled Respondents'  Flamingo 94 and Plaster Dev. Answering Brief. Nos. 59934/60483/61039/6128613-08818




03/25/2013AppendixFiled Respondents, Flamingo 94 Limited Liability Company and Plaster Development Company, Inc.'s Appendix. Nos. 59934/60483/61039/6128613-08820




03/25/2013Notice/IncomingFiled Notice. NRAP 26.1 Disclosure. Nos. 59934/60483/61039/6128613-08821




03/27/2013BriefFiled Respondents, Bill Young's Masonry; Bradley Window Corporation; Brandon, LLC dba First Premier Drywall & Paint; and Willis Roof Consulting, Inc.'s Answering Brief. Nos. 59934/60483/61039/6128613-09013




03/27/2013BriefFiled Respondent Interstate Plumbing & Air Conditioning, LLC's Answering Brief. Nos. 59934/60483/61039/6128613-09014




03/27/2013BriefFiled Respondent Reyburn Lawn and Landscape Designers, Inc.'s Answering Brief. Nos. 59934/60483/61039/6128613-09015




03/27/2013BriefFiled Respondent, American Asphalt & Grading Company's Answering Brief. Nos. 59934/60483/61039/6128613-09016




03/27/2013Notice/IncomingFiled Respondent Nichols Construction, Inc.'s Joinder and Supplemental and Answering Brief. Nos. 59934/60483/61039/6128613-09019




03/27/2013Notice/IncomingFiled Respondent Nichols Construction, Inc.;s NRAP 26.1 Disclosure. Nos. 59934/60483/61039/6128613-09031




03/27/2013Notice/IncomingFiled Respondent, Bradley Window Corporation's NRAP 26.1 Disclosure. Nos. 59934/60483/61039/6128613-09024




03/27/2013Notice/IncomingFiled Respondent, Brandon, LLC dba First Premier Drywall & Paint's NRAP 26.1 Disclosure. Nos. 59934/60483/61039/6128613-09025




03/27/2013Notice/IncomingFiled Respondent, Willis Roof Consulting, Inc.'s NRAP 26.1 Disclosure. Nos. 59934/60483/61039/6128613-09026




03/27/2013Notice/IncomingFiled Respondent, Bill Young's Masonry's NRAP 26.1 Disclosure. Nos. 59934/60483/61039/6128613-09027




03/27/2013BriefFiled Respondent Kukurin Concrete, Inc's Answering Brief. Nos. 59934/60483/61039/6128613-09034




03/27/2013Notice/IncomingFiled Kukurin Concrete Inc.'s NRAP 26.1 Disclosure. Nos. 59934/60483/61039/6128613-09035




03/27/2013BriefFiled Respondents' A.E.C.; Expert Air Conditioning; Central Valley Insulation; and KFX Building's Answering Brief. Nos. 59934/60483/61039/6128613-09048




03/29/2013Notice/IncomingFiled Third-Party Defendant Nichols Construction, Inc.'s Joinder to Respondent Reyburn Lawn and Landscape Designers, Inc.'s Answering Brief. Nos. 59934/60483/61039/6128613-09391




03/29/2013Notice/IncomingFiled Third-Party Defendant Nichols Construction, Inc.'s Joinder to Respondent Interstate Plumbing & Air Conditioning, LLC's Answering Brief. Nos. 59934/60483/61039/6128613-09392




03/29/2013Notice/IncomingFiled Third-Party Defendant Nichols Construction, Inc.'s Joinder to Respondent Kukurin Concrete, Inc.'s Answering Brief. Nos. 59934/60483/61039/6128613-09393




04/02/2013Notice/IncomingFiled Respondent American Asphalt & Grading Company's NRAP 26.1 Disclosure. Nos. 59934/60483/61039/6128613-09674




04/24/2013BriefFiled Appellant's, Copper Sands Homeowners Association, Inc., Reply Brief.13-11979




04/24/2013Case Status UpdateBriefing Completed/To Screening.


12/04/2013Order/Clerk'sFiled Order Re: Schedule Oral Argument. This matter will be scheduled for oral argument on the next available calendar. Nos. 59934/60483/61039/6128613-36412




12/09/2013Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral argument is scheduled for Thursday, February 13, 2014, @ 11:30 a.m. in Las Vegas for 30 minutes.  Nos. 59934/60483/61039/61286.13-37004




01/29/2014Notice/OutgoingIssued Oral Argument Reminder Notice. Nos. 59934/60483/61039/6128614-02992




02/13/2014Case Status UpdateOral argument held this day. Case submitted for decision. To the Southern Nevada Panel. SNP14 JH/MD/MC. Nos. 59934/60483/61039/61286.


02/14/2014Letter/IncomingFiled Correspondence to Nevada Supreme Court dated February 13, 2014. Nos. 59934/60483/61039/6128614-04986




10/02/2014Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded." Before: Hardesty/Douglas/Cherry. Author: Douglas, J. Majority: Douglas/Hardesty/Cherry. 130 Nev. Adv. Opn. No. 81.  SNP14-JH/MD/MC  Nos. 59934/60483/61039/6128614-32743




10/13/2014Post-Judgment PetitionFiled Appellant's Petition for Rehearing.  Nos. 59934/60483/61039/61286.Y14-33943




10/13/2014Filing FeeFiling fee paid. E-Payment $150.00 from Terry L. Wike


11/14/2014Order/ProceduralFiled Order Directing Answer to Petition for Rehearing. Respondent: 15 days to answer to the petition. Nos. 59934/60483/61039/61286.14-37560